Case 2:20-mj-00951-AKT Document 1 Filed 10/09/20 Page 1 of 24 PageID #: 1

                                                                           r A - L; iJ
                                                                           Cl-C.-xix ', C.'r FiCE
                                                                    U.S. DISTkICT court e.d.n.y.

ccc                                                                 ★     OCT 0 9'' t'to            -a-

UNITED STATES DISTRICT COURT                                         LONG ILA.i'iu Oi-rlCE
EASTERN DISTRICT OF NEW YORK

                                                X
                                                        AFFIDAVIT IN
IN THE MATTER OF AN APPLICATION                         SUPPORT OF
FOR SEARCH WARRANTS FOR:                                SEARCH WARRANTS


THE PREMISES KNOWN AND DESCRIBED                        (Fed. R. Crim. P. 41)
AS:


A BLACK IPHONE WITH A RED CASE
("DEVICE ]");
                                                                         MJ-20-951
A BLACK AND GRAY KYOCERA CELLULAR
PHONE MODEL # C6730("DEVICE 2"):

A BLUE SAMSUNG CELLULAR PHONE
("DEVICE 3"); AND

A WHITEISH SILVER LG CELLULAR PI lONE
("DEVICE 4"),(COLLECTIVELY,THE
"SUBJECT TELEPHONES").

                                                 X


EASTERN DISTRICT OF NEW YORK, SS:

              SCOTT SALAMON, being duly sworn, deposes and states that he is a Special

Agent with the Department of Homeland Security, Homeland Security Investigations

("HSI"), duly appointed according to law and acting as such. Upon information and belief,

there is probable cause to believe that there is located in the PREMISES KNOWN AND

DESCRIBED AS: A BLACK IPHONE WITH A RED CASE("DEVICE I");
Case 2:20-mj-00951-AKT Document 1 Filed 10/09/20 Page 2 of 24 PageID #: 2




A BLACK AND GRAY KYOCFRA CELLULAR PHONE MODEL # C6730("DEVICE

2'^); A BLUE SAMSUNG CELLULAR PHONE("DEVICE 3"); A WHITEISH SILVER LG

CELLULAR PHONE("DEVICE 4"),(COLLECTIVELY,THE "SUBJECT

TELEPHONES"), further described in Attachments A through D, the things described in

Attachments E through H, which constitute evidence, fruits and instrumentalities of a

narcotics trafficking and narcotics trafficking conspiracy, in violation of Title 21, United

States Code, Sections 846, 841(a)(1) and 841(b)(1)(C)(the "SUBJECT OFFENSES ).

              The source of your deponent's information and the grounds for his belief are as

follows:'

   L   INTRODUCTION


               1.     I have been a Special Agent with MSI since 2006 and I am currently

assigned to the Long Island Violent Gang and Narcotics Task Force. I have participated in

investigations into allegations of unlawful possession, distribution and manufacture of

controlled substances, including, but not limited to, cocaine and heroin. My narcotics

investigations have involved doing surveillance, working with confidential informants and

controlled purchases of narcotics. The information contained in this affidavit comes from my

discussions with other agents and law enforcement officers, including members of the Nassau

County Police Department("NCPD")and a review of the evidence related to this

investigation. During the course of the investigation, law enforcement used two confidential

informants (the "Cls") to purchase narcotics from DISKIN from inside his home as discussed


              '       Because this affidavit is submitted for the limited purpose of
establishing probable cause for the search warrants, I have not set forth each and every fact
learned during the course of the investigation.
Case 2:20-mj-00951-AKT Document 1 Filed 10/09/20 Page 3 of 24 PageID #: 3




belovv.^ Moreover, based on my experience, and in light of the information I have learned

during this investigation, I believe there is probable cause that the SUBJECT TELEPHONES
were used to communicate with others concerning the SUBJECT OFFENSES, and to receive

and store electronic information relating to the names, nicknames, telephone numbers and

pager numbers of criminal accomplices.

              2.     As set forth below, there is probable cause to conclude that BENJI

DISKIN has engaged in the SUBJECT OFFENSES and that the SUBJECT TELEPHONES

is an instrumentality of those offenses and contains evidence of DlSKlN's involvement in the

SUBJECT OFFENSES.


   11. PROBABLE CAUSE


              3.     The United States, including HSI and the NCPD, have been

investigating DISKIN for possible violations of the SUBJECT OFFENSES. During the

course of the investigation into DISKIN, law enforcement officers utilized the CI to purchase

narcotics from DISKIN on two occasions as discussed below.

              4.     The investigation revealed that DISKIN used cellular telephones to

conduct narcotics transactions. Indeed, on two occasions discussed below the CIs, acting at

law enforcement's direction, communicated with DISKIN using a cellular telephone for the



              ^ The CIs have been working with HSI and NCPD for approximately one
week. The CIs have pending state narcotics possession cases. In exchange for the
information and the cooperation provided by the CIs, the CIs have received monetary
compensation and they hope to receive a reduction or dismissal of their slate criminal
charges. The federal government intends to assist the CIs with trying to get those charges
reduced or dismissed because of their cooperation with instant investigation. The CIs have
proven to be reliable in that the information provided by them has been corroborated by other
sources, including controlled buys of narcotics from DISKIN, surveillance reports and
another cooperating source.
Case 2:20-mj-00951-AKT Document 1 Filed 10/09/20 Page 4 of 24 PageID #: 4




purpose of conducting narcotics transactions. I reviewed the communications between the

CIs and DISKIN and confirmed that DISKIN utilized cellular telephones to conduct narcotics

transactions.


                5.   On or about October 3. 2020, the CIs placed a call to DISKIN to make

arrangements to conduct a narcotics transaction. DISKIN directed the CIs to meet him at his

home. The CIs went to the defendant's home and entered the home through the front door.

While inside the first floor of the defendant's home, DISKIN sold the CIs a quantity of a

brown powdery substance and a white powdery substance, and collected cash from the CIs.

The brown powdcty substance field-tested positive for the presence of heroin while the white

powdery substance field-tested positive for the presence of cocaine. While inside the

defendant's home, the CIs observed DISKIN in possession of a larger quantity of those

substances. This transaction was recorded using audio and video equipment.

                6.   On or about October 8. 2020, the CIs placed a call to DISKIN to make

arrangements to conduct a narcotics transaction. DISKIN directed the CIs to meet him at his

home. The CIs went to the defendant's home and entered through the front door. While

inside the first floor of the defendant's home, DISKIN sold the CIs a quantity of a light

brown powdery substance, and collected cash from the CIs. The light brown powdery

substance field-tested positive for the presence of heroin. While inside the defendant's home,

the CIs observed DISKIN in possession of larger quantity of that substance. This transaction

was recorded using audio and video equipment
Case 2:20-mj-00951-AKT Document 1 Filed 10/09/20 Page 5 of 24 PageID #: 5




              7.     On October 8, 2020, the Honorable A. Kathleen Tomlinson, United

States Magistrate Judge, signed a warrant authorizing the search the defendant's home. The

next day, on October 9, 2020, law enforcement officers and I executed that search warrant.

              8.     When law enforcement entered the defendant's home, they found the

defendant in the bathroom with his hand in the toilet bowl attempting to flush drugs down the

toilet. He was directed to remove his hand from the toilet, and law enforcement found a bag

containing a hard-rock like substance, which field-tested positive for the presence of cocaine

base. Law enforcement removed the toilet bowl from the floor and recovered a bag

containing a brown-powdery substance, which field-tested positive for the presenee of

heroin. Law enforcement subsequently weighed the cocaine base and heroin and determined

that those substances weighed approximately 25 grams and 125 grams, respectively. In

addition, during the court-authorized search of the defendant's home, law enforcement

officers recovered the SUBJECT TELEPHONES, approximately five pounds of marijuana, a

scale commonly used to weigh drugs, drug packaging materials, $18,451 in United Slates

currency, among other things. Based on my training and experience and discussions with

other law enforcement officers, the quantity of heroin and cocaine base recovered from the

defendant's home was consistent with distribution.

              9.      The defendant BEN.11 DISKIN was placed under arrest and read his

Miranda rights. The defendant waived those Miranda rights and agreed to be interviewed.

During that interview, the defendant admitted, in sum and substance, that: he purchased the

heroin and cocaine base the day before the search warrant. He stated that he purchased the

cocaine base for approximately $1,200 to 1,300. While he denied selling drugs to
Case 2:20-mj-00951-AKT Document 1 Filed 10/09/20 Page 6 of 24 PageID #: 6




individuals, he did admit that he distributed narcotics to individuals. Specifically, the

defendant admitted that he distributed narcotics to women, who. in exchange for the

narcotics, would provide him with sexual favors.

               10.    Based on my training and experience, I am familiar with the typical

distribution and trafficking methods used by drug dealers and traffickers, including the

manufacture and distribution of narcotics.

               1 1.   In a substantial number of drug investigations, the following kinds of

drug-related evidence have typically been recovered;

                      a.      Members of drug organizations often maintain close at hand the

addresses and telephone numbers of their criminal associates, including information

pertaining to their sources of supply and customers, in mobile telephones.

                      b.      Records of calls to telephones (landlines and mobile

telephones). Such records constitute important corroborative evidence in drug conspiracy

cases because the defendants call one another regularly, especially just before and after an

incident involving an act committed in furtherance of the conspiracy.

                      c.      Drug traffickers frequently maintain records, receipts, notes,

ledgers, and other electronic documents relating to the ordering, sale and distribution of

drugs. Such records are generally maintained where the traffickers have ready access to

them, such as the trafficker's cellular telephones. Such records are maintained in digital

format on cellular phones, which are capable of holding digital data.

                      d.      Drug traffickers frequently maintain financial records

evidencing the deposit and transfer of monies in their homes. Such records are generally
Case 2:20-mj-00951-AKT Document 1 Filed 10/09/20 Page 7 of 24 PageID #: 7




maintained where the traffickers have ready access to them, such as the trafficker's cellular

telephones. Such records are maintained in digital format on cellular phones, which are

capable of holding digital data.

                       e.      Based upon my training and experience, as well as my

discussions with other law enforcement officers, 1 am aware that it is generally a common

practice for drug traffickers to maintain records relating to their drug trafficking activities.

Because drug traffickers will ''front"(that is, sell on consignment) controlled substances to

their clients, or alternatively, will be "fronted" controlled substances from their suppliers,

such record-kccping is necessary to keep track of amounts paid and owed, and such records

will also be maintained close at hand so as to readily ascertain current balances. Often drug

traffickers keep "pay and owe" records to show balances due for drugs sold in the past

("pay") and for payments expected ("owe")as to the trafficker's supplier and the trafficker's

dealer(s). Additionally, drug traffickers must maintain telephone and address listings of

clients and suppliers and keep them immediately available in order to efficiently conduct

their trafficking business. Such records are maintained in digital format on cellular

telephones, which are capable of holding digital data.

                12.     Also, I know, from both my professional and per.sonal experiences, that

people often maintain multiple cellular telephones and other cellular telephones capable of

holding digital data used to facilitate drug activities.

                13.     Based on my training, experience and discussions with other law

enforcement officers, I undenstand that individuals involved in the distribution and

possession with intent to distribute narcotics, often do not act alone and often communicate
Case 2:20-mj-00951-AKT Document 1 Filed 10/09/20 Page 8 of 24 PageID #: 8




with co-conspirators by means of cellular telephones such as the SUBJECT TELEPHONES.

Such persons commonly maintain records that reilect names, addresses, or telephone

numbers of their associates in their cellular telephones. They also commonly maintain

records of communications such as call logs, chats and text messages in their cellular

telephones. They commonly lake photographs of themselves, their associates, or their

property using their cellular telephones. These individuals usually maintain these records of
communication and photographs in their possession and in their cellular telephones.

                                   TECHNICAL TERMS


              14.     As used herein, the following terms have the following meanings:

              15.     Wireless telephone (or mobile or cellular telephone): A handheld

wireless device used for voice and data communication through radio signals. These

telephones send signals through networks of transmitter/receivers, enabling communication

with other wireless telephones or traditional "land line" telephones. A wireless telephone

usually contains a "call log," which records the telephone number, date, and time of calls

made to and from the phone. In addition to enabling voice communications, wireless

telephones offer a broad range of capabilities. These capabilities include: storing names and

phone numbers in electronic "address books;" sending, receiving and storing text messages

and email; taking, sending, receiving and storing still photographs and video; storing and

playing back audio files; storing dates, appointments, and other information on personal

calendars; and accessing and downloading information from the Internet. Wireless

telephones may also include global positioning system ("GPS") technology for determining

the location of the device, and a wide variety of applications, also known as "apps," which
Case 2:20-mj-00951-AKT Document 1 Filed 10/09/20 Page 9 of 24 PageID #: 9




may store the user's preferences and other data. Such apps may include Facebook, Twitter,

and other social media services.

              16.    Based on my research. 1 understand that the SUBJECT TELEPHONES

provide not only phone and text message services, but can also be used to send and receive

emails; access the Internet; track GPS data; take, store and share photographs and videos; and

use a wide variety of apps. In my training and experience, examining data stored on devices

of this type can uncover, among other things, evidence that reveals or suggests who

possessed or used the SUBJECT TELEPHONES.

                               TECHNICAL BACKGROUND


              17.     As further described in Attachments E through H,this application seeks

permission to locate not only data that might serve as direct evidence of the crimes described

on the warrants, but also for forensic electronic evidence that establishes how the SUBJECT

TELEPHONES were used, the purpose of its use, who used it, and when. There is probable

cause to believe that this forensic electronic evidence can be recovered from the SUBJECT

TELEPHONES because:


                      a.     Data on an electronic device can provide evidence of a file that

was once on the device but has since been deleted or edited, or of a deleted portion of a file

(such as a paragraph that has been deleted from a word processing file). Virtual memory

paging systems can leave traces of information on the device that show what tasks and

processes were recently active. Web browsers, email programs, and instant messagingA'chat"

programs store configuration information on the device that can reveal information such as

online nicknames and passwords. Operating systems can record additional information, such
Case 2:20-mj-00951-AKT Document 1 Filed 10/09/20 Page 10 of 24 PageID #: 10




 as the attachment of peripherals, the attachment of USB flash storage deviees or other

 external storage media, and the times the device was in use. Electronic devices can record

 information about the dates files were created and the sequence in which they were created.

                       b.     Forensic evidence on an electronic device can also indicate who

 has used or controlled the device. This ^'user attribution" evidence is analogous to the search

 for 'indicia of occupancy" while executing a search warrant at a residence. For example,

 registry information, configuration files, user profiles, email, email address books, instant

 messaging or chat logs, photographs, the presence or absence of malware, and

 correspondence (and the data associated with the foregoing, such as file creation and last-

 accessed dates) may be evidence of who used or controlled the electronic device at a relevant

 time.


                       c.      A person with appropriate familiarity with how an electronic

 device works can, after examining this forensic evidence in its proper context, draw

 conclusions about how devices were used, the purpose of their use. who used them, and

 when.


                       d.      The process of identifying the exact files, blocks, registiy

 entries, logs, or other forms of forensic evidence on an electronic device that are necessary to

 draw an accurate conclusion is a dynamic process. While it is possible to specify in advance

 the records to be sought, such evidence is not always data that can be merely reviewed by a

 review team and passed along to investigators. Whether data stored on an electronic device

 is evidence may depend on other inlbrmation stored on the device and the application of




                                                10
Case 2:20-mj-00951-AKT Document 1 Filed 10/09/20 Page 11 of 24 PageID #: 11




 knowledge about how the device behaves. Therefore, contextual information necessary to

 understand other evidence also falls within the scope of the warrant.

                       e.     Further, in finding user attribution evidence, sometimes it is

 necessary to establish that a particular thing is not present on an electronic device. For

 example, the presence or absence of counter-forensic programs or anti-virus programs (and

 associated data) may be relevant to establishing the user's intent.

                18.    Based on the foregoing, and consistent with Rule 41(e)(2)(B) of the

 Federal Rules of Criminal Procedure, the warrants I am applying for would pennit the

 examination of the SUBJECT TELEPHONES consistent with the warrants. The examination

 may require authorities to employ techniques, including but not limited to computer-assisted

 scans of the entire medium, that might expose many parts of the device to human inspection

 in order to determine whether it is evidence described by the warrant.

                19.    Because this application seeks only permission to examine the

 SUBJECT TELEPHONES, which are already in law enforcement's possession, the execution

 of the warrants docs not involve intrusion into a physical location. Consequently. I submit

 there is reasonable cause for the Court to authorize execution of the warrants at any time in

 the day or night.

                                         CONCLUSION


               20.     Based on the foregoing, there is probable cause to believe that there is

 located in the SUBJECT TELEPHONES,further described in Attachments A though D, the

 things described in Attachments E through H, which constitute evidence, fruits and




                                                11
Case 2:20-mj-00951-AKT Document 1 Filed 10/09/20 Page 12 of 24 PageID #: 12




instrumentalities of the SUBJECT OFFENSES. Accordingly, the Court should issue the

requested wan-ants.

             21.      WHEREFORE, your deponent respectfully requests that search

wanants be issued for the PREMISES KNOWN AND DESCRIBED AS: A BLACK

IPHONE WITH A RED CASE("DEVICE r');A BLACK AND GRAY KYOCERA

CELLULAR PHONE MODEL # C6730("DEVICE 2"); A BLUE SAMSUNG CELLULAR

PHONE("DEVICE 3"); A WHITEISH SILVER LG CELLULAR PHONE("DEVICE 4"),
(COLLECTIVELY,THE"SUBJECT TELEPHONES"),

Dated: Central Islip, New York
      October 9 ,2020

                                                SCOTT SAUAMON
                                                Special Agent
                                                HSI
                                                (Application by Telephone and/or
                                                FaceTime)



Sworn to before me this
9th day of October, 2020


  /s/ AK
THE HONORABLE A. KATHLEEN TOMLINSON
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTIUCT OF NEW YORK




                                           12
Case 2:20-mj-00951-AKT Document 1 Filed 10/09/20 Page 13 of 24 PageID #: 13




                                   ATTACHMENT A


                                Property To Be Searched


              The property to be searched is a BLACK IPHONE WITH A RED CASE
("DEVICE 1"), seized on or about October 9, 2020, from BENJI DISKlN's home in Nassau
County, New York. The warrant authorizes the forensic examination of DEVICE #1 for the
purpose of identifying the electronically stored information described in Attachment E.
Case 2:20-mj-00951-AKT Document 1 Filed 10/09/20 Page 14 of 24 PageID #: 14




                                    ATTACHMENT B


                                  Property To Be Searched

              The property to be searched is a BLACK AND GRAY KYOCERA
 CELLULAR PHONE MODEL # C6730("DEVICE 2"), seized on or about October 9. 2020,
 from BENJI DISKIN's home in Nassau County, New York. The warrant authorizes the
 forensic examination of DEVICE #2 for the purpose of identifying the electronically stored
 information described in Attachment F.




                                             14
Case 2:20-mj-00951-AKT Document 1 Filed 10/09/20 Page 15 of 24 PageID #: 15




                                  ATTACHMENT C


                                Property To Be Searched

              The properly to be searched is a BLUE SAMSUNG CELLULAR PHONE
("DEVICE #3"), seized on or about October 9, 2020. from BENJl DISKlN's home in Nassau
County, New York. The warrant authorizes the forensic examination of DEVICE #3 for the
purpose of identifying the electronically stored information described in Attachment G.




                                           15
Case 2:20-mj-00951-AKT Document 1 Filed 10/09/20 Page 16 of 24 PageID #: 16




                                  ATTACl IMIZNT D
                               Propeitv To Be Searched


              The property to be searched is a WHITEISH SILVER EG CELLULAR
PHONE("DEVICE #4"), seized on or about October 9, 2020, from BENJI DISKlN's home
in Nassau County, New York. The warrant authorizes the forensic examination of DEVICE
#4 for the purpose of identifying the electronically stored information described in
 Attachment H.




                                          16
Case 2:20-mj-00951-AKT Document 1 Filed 10/09/20 Page 17 of 24 PageID #: 17




                                        ATTACHMENT E


                                 Particular Things To Be Seized


                All information obtained from DEVICE #1 will be maintained by the

 government for the purpose of authentication and any potential discovery obligations in any

 related prosecution. The information shall be reviewed by the government only for the

 purpose of identifying and seizing all information described below that constitutes evidence,

 fruits, or instrumentalities of a conspiracy to distribute and possess with intent to distribute

 controlled substances, in violation of Title 21, United States Code, Sections 841(b)(1)(A) and

 846, including:

                1.     All records and information on DEVICE # I described in Attachment A,

 including (a) names and telephone numbers, as well as the contents of all call logs, contact

 lists, and (b) text messages, emails (including those sent, received, deleted and drafted),

 instant messages, photographs, videos, social media account activity (including postings and

 messages), Internet activity (including browser history, web page logs, and search terms

 entered by the user), and other electronic media constituting evidence, fruits, or

 instrumentalities of the violations described above.

                2.      Evidence of user attribution showing who used or owned DEVICE #1

 at the time the things described in this warrant were created, edited, or deleted, such as. for

 example, logs, phonebooks, saved usernames and passwords, documents, and browsing

 history;




                                                 17
Case 2:20-mj-00951-AKT Document 1 Filed 10/09/20 Page 18 of 24 PageID #: 18




               3.      Evidence of soflwarc thai would allow others to control DEVICE #1,

 such as viruses, Trojan horses, and other forms of malicious software, as well as evidence of

 the presence or absence of security software designed to detect malicious software;

               4.      Evidence of the lack of such malicious software;

               5.      Evidence of the attachment to DEVICE #1 of other storage devices or

 similar containers for electronic evidence;


               6.      Evidence of counter-forensic programs (and associated data) that are

 designed to eliminate data from DEVICE#];

               7.      Evidence of the times DEVICE # 1 were used;

               8.      Passwords, encryption keys, and other access devices that may be

 necessary to access DEVICE #1; and

               9.      Contextual information necessary to understand the evidence described

 in this attachment, all of which constitute evidence, fruits and instrumentalities of the

 violations described above.


                As used above, the terms "records" and "information" include all of the

 foregoing items of evidence in whatever form and by whatever means they may have been

 created or stored, including any form of computer or electronic storage (such as flash

 memory or other media that can store data) and any photographic form.
Case 2:20-mj-00951-AKT Document 1 Filed 10/09/20 Page 19 of 24 PageID #: 19




                                        ATTACHMENT F


                                 Particular Things To Be Seized


                All information obtained from DEVICE #2 will be maintained by the

 government for the purpose of authentication and any potential discovery obligations in any

 related prosecution. The information shall be reviewed by the government only for the

 purpose of identifying and seizing all information described below that constitutes evidence,

 fruits, or instrumentalities of a conspiracy to distribute and possess with intent to distribute

 controlled substances, in violation of Title 21, United States Code, Sections 841(b)(1)(A) and

 846. including:

                1.     All records and information on DEVICE #2 described in Attachment B,

 including (a) names and telephone numbers, as well as the contents of all call logs, contact

 lists, and (b) text messages, emails (including those sent, received, deleted and drafted),

 instant messages, photographs, videos, social media account activity (including postings and

 messages), Internet activity (including browser history, web page logs, and search terms

 entered by the user), and other electronic media constituting evidence, fruits, or

 instrumentalities of the violations described above.

                2.     Evidence of user attribution showing who used or owned DEVICE #2

 at the time the things described in this warrant were created, edited, or deleted, such as, for

 example, logs, phonebooks, saved usernames and passwords, documents, and browsing

 history;
Case 2:20-mj-00951-AKT Document 1 Filed 10/09/20 Page 20 of 24 PageID #: 20




               3.      Evidence of software that would allow others to control DEVICE #2

 such as viruses, Trojan horses, and other forms of malicious software, as well as evidence of

 the presence or absence of security software designed to detect malicious software;

               4.      Evidence of the lack of such malicious software;

               5.      Evidence of the attachment to DEVICE #2 of other storage devices or

 similar containers for electronic evidence:


               6.      Evidence of counter-forensic programs (and associated data) that are

 designed to eliminate data from DEVICE #2;

               7.      Evidence of the times DEVICE #2 were used;

               8.      Passwords, encryption keys, and other access devices that may be

 necessary to access DEVICE #2; and

               9.      Contextual information necessary to understand the evidence described

 in this attachment, all of which constitute evidence, fruits and instrumentalities of the

 violations described above.


                As used above, the terms ''records" and "information" include all of the

 foregoing items of evidence in whatever form and by whatever means they may have been

 created or stored, including any form of computer or electronic storage (such as flash

 memory or other media that can store data) and any photographic form.




                                                20
Case 2:20-mj-00951-AKT Document 1 Filed 10/09/20 Page 21 of 24 PageID #: 21




                                        ATTACHMENT G


                                 Particular Things To Be Seized


                All information obtained from DEVICE #3 will be maintained by the

 government for the purpose of authentication and any potential discovery obligations in any

 related prosecution. The information shall be reviewed by the government only for the

 purpose of identifying and seizing all information described below that constitutes evidence,

 fruits, or instrumentalities of a conspiracy to distribute and possess with intent to distribute

 controlled substances, in violation of Title 21, United States Code, Sections 841(b)(1)(A) and

 846, respectively, including:

                1.      Ail records and information on DEVICE #3 described in Attachment C,

 including (a) names and telephone numbers, as well as the contents of all call logs, contact

 lists, and (b)text messages, emails (including those sent, received, deleted and drafted),

 instant messages, photographs, videos, social media account activity (including postings and

 messages), Internet activity (including browser history, web page logs, and search terms

 entered by the user), and other electronic media constituting evidence, fruits, or

 instrumentalities of the violations described above.


                2.     Evidence of user attribution showing who used or owned DEVICE #3

 at the time the things described in this warrant were created, edited, or deleted, such as, for

 example, logs, phonebooks, saved usernames and passwords, documents, and browsing

 history;




                                                 21
Case 2:20-mj-00951-AKT Document 1 Filed 10/09/20 Page 22 of 24 PageID #: 22




               3.      Evidence ofsoftware that would allow others to control DEVICE #3,

 such as viruses, Trojan horses, and other forms of malicious software, as well as evidence of

 the presence or absence of security software designed to detect malicious software;

               4.      Evidence of the lack of such malicious software;

               5.      Evidence of the attachment to DEVICE #3 of other storage devices or

 similar containers for electronic evidence;


               6.      Evidence of counter-forensic programs (and associated data) that are

 designed to eliminate data from DEVICE #3;

               7.      Evidence of the times DEVICE #3 were used;

               8.      Passwords, encryption keys, and other access devices that may be

 necessary to access DEVICE #3; and

               9.      Contextual information necessary to understand the evidence described

 in this attachment, all of which constitute evidence, fruits and instrumentalities of the

 violations described above.


                As used above, the terms "records" and "information" include all of the

 foregoing items of evidence in whatever form and by whatever means they may have been

 created or stored, including any form of computer or electronic storage (such as flash

 memory or other media that can store data) and any photographic form.




                                                22
Case 2:20-mj-00951-AKT Document 1 Filed 10/09/20 Page 23 of 24 PageID #: 23




                                        ATTACHMENT H


                                 Particular Things To Be Seized

                All information obtained from DEVICE #4 will be maintained by the

 government for the purpose of authentication and any potential discovery obligations in any

 related prosecution. The information shall be reviewed by the government only for the

 purpose of identifying and seizing all information described below that constitutes evidence,

 fruits, or instrumentalities of a conspiracy to distribute and possess with intent to distribute

 controlled substances, in violation of Title 21, United States Code, Sections 841(b)(1)(A) and

 846. respectively, including:

                10.    All records and information on DEVICE #4 described in Attachment C,

 including (a) names and telephone numbers, as well as the contents of all call logs, contact

 lists, and (b) text messages, emails (including those sent, received, deleted and drafted),

 instant messages, photographs, videos, social media aecount activity (including postings and

 messages). Internet activity (including browser history, web page logs, and search terms

 entered by the user), and other electronic media constituting evidence, fruits, or

 instrumentalities of the violations described above.

                1 1.   Evidence of user attribution showing who used or owned DEVICE #4

 at the lime the things described in this warrant were created, edited, or deleted, such as, for

 example, logs, phonebooks, saved usernamcs and passwords, documents, and browsing

 history;




                                                 23
Case 2:20-mj-00951-AKT Document 1 Filed 10/09/20 Page 24 of 24 PageID #: 24




                12.    Evidence of software that would allow others to control DEVICE #4,

 such as viruses, Trojan horses, and other forms of malicious software, as well as evidence of

 the presence or absence of security software designed to detect malicious software;

                13.    Evidence ofthe lack ofsuch malicious software;

                14.    Evidence of the attachment to DEVICE #4 of other storage devices or

 similar containers for electronic evidence;


                15.    Evidence of counter-forensic programs(and associated data) that are

 designed to eliminate data from DEVICE #4;

                16.    Evidence ofthe times DEVICE #4 were used;

                17.    Passwords, encryption keys, and other access devices that may be

 necessary to access DEVICE #4; and

                18.    Contextual information necessary to understand the evidence described

 in this attachment, all of which constitute evidence, fruits and instrumentalities of the

 violations described above.


                As used above, the terms "records" and "information" include all of the

 foregoing items of evidence in whatever form and by whatever means they may have been

 created or stored, including any form of computer or electronic storage (such as flash

 memory or other media that can store data) and any photographic form.




                                                24
